Name: Council Regulation (EEC) No 288/84 of 31 January 1984 on the classification of goods under subheading 07.01 H of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31984R0288Council Regulation (EEC) No 288/84 of 31 January 1984 on the classification of goods under subheading 07.01 H of the Common Customs Tariff Official Journal L 033 , 04/02/1984 P. 0001 - 0001 Finnish special edition: Chapter 2 Volume 4 P. 0030 Spanish special edition: Chapter 02 Volume 10 P. 0202 Swedish special edition: Chapter 2 Volume 4 P. 0030 Portuguese special edition Chapter 02 Volume 10 P. 0202 *****COUNCIL REGULATION (EEC) No 288/84 of 31 January 1984 on the classification of goods under subheading 07.01 H of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the 1979 Act of Accession, and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions should be laid down concerning the tariff classification of fresh bulbs of the family Liliaceae, belonging to the genus 'Muscari', species 'Comosum' (common names 'Lampasciuolo', 'wild onions', 'lilas de terre', 'feather hyacinth'); Whereas heading No 07.01 of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3678/83 (3), refers to vegetables, fresh or chilled; Whereas the product in question, though sometimes used in floriculture, has the characteristics of goods falling within heading No 07.01; whereas, within this heading, subheading 07.01 H must be chosen; Whereas, since the Committee on Common Customs Tariff Nomenclature has not given its assent, the Commission is unable to adopt the provisions it had envisaged under the procedure defined in Article 3 (2) and (3) of Regulation (EEC) No 97/69, HAS ADOPTED THIS REGULATION: Article 1 Fresh bulbs of the family Liliaceae belonging to the genus 'Muscari', species 'Comosum' (common names 'Lampasciulo', 'wild onions', 'lilas de terre', 'feather hyacinth'), shall be classified in the Common Customs Tariff under subheading: 07.01 Vegetables, fresh or chilled: H. Onions, shallots and garlic. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1984. For the Council The President G. LENGAGNE (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 366, 28. 12. 1983, p. 53.